UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-2053


RANDY LYNN JOHNSON,

                Plaintiff - Appellant,

          v.

WILLIAM BERTRAND,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:09-CV-00481-D)


Submitted:   February 28, 2011              Decided:   March 4, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Randy Lynn Johnson, Appellant Pro Se.     Benjamin E. Thompson,
III, BROUGHTON, WILKINS, SMITH, SUGGS & THOMPSON, PLLC, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Randy     Lynn   Johnson    seeks       to   appeal   the   district

court’s   order    dismissing   his       civil    action   against    William

Bertrand for lack of subject matter jurisdiction.                  We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

          Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                    “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

          The district court’s order was entered on the docket

on July 15, 2010.      The notice of appeal was filed on or about

September 3, 2010. *   Thus, the notice of appeal was filed outside

the thirty-day appeal period.         Because Johnson failed to file a


     *
       Because Johnson is incarcerated, he is deemed to have
filed the notice of appeal the date he deposited it in the
prison mail system.     Fed. R. App. P. 4(c)(1).    However, the
notice of appeal does not contain a declaration or notarized
statement reflecting that date, as required by Federal Rule of
Appellate   Procedure  4(c)(1),   and  the  post-mark   date  is
illegible.    In determining the filing date, we have afforded
Johnson the presumption that he tendered the notice of appeal on
September 3, 2010, five business days prior to the district
court’s September 13, 2010 receipt thereof.



                                      2
timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                   DISMISSED




                                       3